NO. 12-10-00180-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
RICHARD S. BLAKELEY,
APPELLANT                                                  '    APPEAL FROM THE 114TH

V.                                                         '    JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,                                        '    SMITH COUNTY, TEXAS
APPELLEE
                                     MEMORANDUM OPINION
                                         PER CURIAM
         Appellant Richard Shane Blakeley pleaded guilty to indecency with a child and
was sentenced to fifteen years of imprisonment.
         On June 15, 2010, Appellant filed a notice of appeal because the trial court did
not respond to his motion for forensic DNA testing. On that same day, this court notified
Appellant, pursuant to Texas Rule of Appellate Procedure 37.2, that the information
received in this appeal does not contain a final judgment or other appealable order.
Appellant was further informed that the appeal would be dismissed if the information
received in the appeal was not amended on or before July 15, 2010 to show the
jurisdiction of this court. That deadline has now passed, and Appellant has not furnished
this court with a final judgment or other appealable order.
         Without a final judgment or other appealable order, this court has no jurisdiction
of the appeal. Accordingly, the appeal is dismissed for want of jurisdiction. See TEX. R.
APP. P. 37.1, 42.3.
Opinion delivered July 21, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                          (DO NOT PUBLISH)